                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

Horace Watts,                           )
                                        )             Civil Action No.: 8:19-cv-00474-JMC
                        Plaintiff,      )
                                        )                          ORDER
                v.                      )
                                        )
T. Lasley, J. Brown, T. Bell, L. Welch, )
                                        )
                        Defendants.     )
___________________________________ )

       Horace Watts filed a civil rights action alleging that T. Lasley, J. Brown, T. Hall, and L.

Welch (collectively, “Defendants”) used excessive force when transporting him to his prison cell

and acted with deliberate indifference in treating his medical needs in violation of the Eighth

Amendment. This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 67), filed on November 7, 2019, recommending that

Defendants’ Motion for Summary Judgment (ECF No. 51) be granted.

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a

final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       The parties were advised of their right to file objections to the Report (ECF No. 67-1).

None of the parties filed objections to the Report.




                                                 1
       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore,

the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 67), and

GRANTS Defendants’ Motion for Summary Judgment (ECF No. 51).

       IT IS SO ORDERED.




                                                                 United States District Judge
January 22, 2020
Columbia, South Carolina




                                                  2
